     Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 1 of 14
                                                                                                        4/1/20194:09 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 32408606
                          2019-23256 / Court: 151                                                 By: Miaeda Hutchinson
                                                                                                 Filed: 4/1/2019 4:09 PM

                         CAUSE NO.

BRANDON UPDEGRAFF,                                             IN THE JUDICIAL COURT OF

      Plaintiff

V.                                                                 HARRIS COUNTY, TEXAS

UNITED PROPERTY & CASUALTY
INSURANCE COMPANY,

                                                                            DISTRICT COURT
      Defendant.


                   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                          AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Brandon Updegraff, ("Plaintiff), and files Plaintiff's Original Petition,

Jury Demand, and Request for Disclosure, complaining of United Property & Casualty

Insurance Company ("UPC") (or "Defendant") and for cause of action, Plaintiff respectfully shows

the following:

                              DISCOVERY CONTROL PLAN

1.     Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

       and 169.

                                           PARTIES

2.     Plaintiff, Brandon Updegraff, resides in Harris County, Texas.

3.     Defendant, United Property & Casualty Insurance Company, is a Foreign insurance

       company engaged in the business of insurance in the State of Texas. Plaintiff requests

       service of citation upon United Property & Casualty Insurance Company through its

       registered agent for service: CT Corporation System, 1999 Bryan Street, Suite 900,

       Dallas, Texas 75201-3136. Plaintiff requests service at this time.
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 2 of 14




                                          JURISDICTION

4.       The Court has jurisdiction over UPC because this Defendant engages in the business of

        insurance in the State of Texas, and the causes of action arise out of UPC's business

        activities in the state, including those in Harris County, Texas, with reference to this

        specific case.

                                              VENUE

5.      Venue is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                               FACTS

6.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiff owns an United Property & Casualty Insurance Company insurance policy,

        number UTD757205700 ("the Policy"). At all relevant times, Plaintiff owned the insured

        premises located at 21634 Harveys Way Humble, Texas 77338 ("the Property").

8.      UPC or its agent sold the Policy, insuring the Property, to Plaintiff. UPC or its agent

        represented to Plaintiff that the Policy included fire and/or lightening coverage for damage

        to Plaintiffs home. UPC has refused the full extent of that coverage currently owed to

        Plaintiff.

9.      On or about March 23, 2018, the Property sustained extensive damage resulting from an

        electrical fire.

10.     After discovering the damage, Plaintiff submitted a claim to UPC against the Policy for

        damage to the Property. UPC assigned claim number 2018TX021621 to Plaintiffs claim.

                                                  2
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 3 of 14




11.      Plaintiff asked UPC to cover the cost of damage to the Property pursuant to the Policy.

12.      Damaged areas of the property include but are not limited he electrical wiring to the

         following areas of the interior: garage, kitchen/dining area, living room, hallway, hallway

         closet, hall bath, bedroom 1, bedroom 2, master bedroom, master bath, attic and HVAC

         supply lines.

13.     UPC assigned or hired Ken Kelly to adjust the claim.

            a. Kelly had a vested interest in denying the claim assigned to him by UPC in order

                to maintain his employment.

            b. Furthermore, Kelly was aware of Plaintiff's deductible before visiting the Property

                to conduct the inspection. He had advanced knowledge of the amount of damages

                he needed to find in order to either deny the claim or find the claim below the

                deductible.

            c. He made misrepresentations as to the amount of damage Plaintiffs Property

                sustained as well as misrepresentations regarding how much it would cost to repair

                the damage to Plaintiffs Property.

            d. He made further misrepresentations to Plaintiff's and used his expertise to fabricate

                plausible explanations for why visible damage to Plaintiffs Property would not be

                covered under the policy. Such misrepresentations include the fact that he said there

                was evidence of an electrical fire, but the cause was unknown so he could not cover

                the damages.

14.     UPC, through its agents, namely Kelly, conducted a substandard and improper inspection

        and adjustment of the Property, which yielded grossly inaccurate and unrealistic

        assessments of the cause, extent, and dollar amount of damage to the Property.

                                                  3
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 4 of 14




15.     UPC denied the claim.

16.     Plaintiff was left without adequate recovery to complete proper repairs on Plaintiff's home.

17.     To date, Plaintiff has received $0.00 for damage to Plaintiff's Property. The damage to

        Plaintiffs Property is currently estimated at 32,990.98.

18.     Since due demand was made on January 29, 2019, UPC has not communicated that any

        future settlements or payments would be forthcoming to pay for the entire loss covered

        under the Policy, nor did it provide any explanation for failing to settle Plaintiffs claim

        properly.

19.     As stated above, Defendant failed to assess the claim thoroughly. Based upon Defendant's

        grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

        properly, UPC failed to provide full coverage due under the Policy.

20.     As a result of 'UPC's failure to provide full coverage, along with UPC's delay tactics to

        avoid reasonable payment to Plaintift Plaintiff has suffered damages.

21.     UPC failed to perform its contractual duties to Plaintiff under the terms of the Policy.

        Specifically, UPC refused to pay the full proceeds of the Policy, although due demand was

        made for an amount sufficient to cover repairs to the damaged Property, and all conditions

        precedent to recover upon the Policy were accomplished by Plaintiff.

22.     Defendant's misrepresentations, unreasonable delays, and continued denials constitute a

        breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

        Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

        insurance contract between UPC and Plaintiff.

23.     Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

                                                 4
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 5 of 14




         Plaintiff's claim in a fair manner, even though Defendant was aware of its liability to

         Plaintiff under the Policy. Specifically, Defendant has failed to timely pay Plaintiff's

         coverage due under the Policy.

24.      Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

         Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiff a

         reasonable explanation for not making the full payment under the terms of the Policy.

25.      Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

         Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

         due to Plaintiff under the terms of the Policy. Specifically, UPC, through its agents,

         servants, and representatives, namely Kelly, performed an outcome-oriented investigation

         of Plaintiffs claim, which resulted in a biased, unfair, and inequitable evaluation of

         Plaintiff's losses on the Property.

26.     Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

        Plaintiff's full claim within the statutorily mandated time after receiving all necessary

        information.

27.     Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

        Texas Insurance Code regarding timely payment of the claim. Specifically, Defendant has

        delayed payment of Plaintiffs claim longer than allowed, and Plaintiff has not received

        full payment for the claim.

28.     Defendant's wrongful acts and omissions forced Plaintiff to retain the professional services

        of the attorneys and law firm representing Plaintiff with respect to these causes of action.

                                                  5
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 6 of 14




 CAUSES OF ACTION AGAINST DEFENDANT UNITED PROPERTY & CASUALTY
                       INSURANCE COMPANY

                                   BREACH OF CON1RACT

29.     All allegations above are incorporated herein.

30.     UPC is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

        intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

        that the breach of the statutory duties constitutes the foundation of an intentional breach of

        the insurance contract between UPC and Plaintiff.

31.     UPC's failure and/or refusal to pay adequate coverage as obligated under the terms of the

        Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

        contract with Plaintiff.

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

32.     All allegations above are incorporated herein.

33.     UPC's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.

34.     UPC's unfair settlement practice of misrepresenting to Plaintiff material facts relating to

        coverage constitutes an unfair method of competition and a deceptive act or practice in the

        business of insurance. TEX. INS. CODE §541.060(a)(1).

35.     UPC's unfair settlement practice of failing to attempt in good faith to make a prompt, fair,

        and equitable settlement of the claim, even though liability under the Policy was reasonably




                                                  6
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 7 of 14




        clear, constitutes an unfair method of competition and a deceptive act or practice in the

        business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.     UPC's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

        denial of the claim, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37.     UPC's unfair settlement practice of failing within a reasonable time to affirm or deny

        coverage of the claim to Plaintiff constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

38.     UPC's unfair settlement practice of refusing to pay Plaintiff's claim without conducting a

        reasonable investigation constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     11:IE PROMPT PAYMENT OF CLAIMS

39.     All allegations above are incorporated herein.

40.     UPC's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

        Payment of Claims. All violations made under this article are actionable by TEX. INS.

        CODE §542.060.

41.     UPC's failure to notify Plaintiff in writing of its acceptance or rejection of the full claim

        within the applicable time constraints constitutes a non-prompt payment in violation of

        TEX. INS. CODE §542.056.




                                                   7
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 8 of 14




42.      UPC's delay in paying Plaintiffs claim following receipt of all items, statements, and

         forms reasonably requested and required, for longer than the amount of time provided,

         constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

             BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.     All allegations above are incorporated herein.

44.     UPC's conduct constitutes a breach of the common-law duty of good faith and fair dealing

        owed to an insured in insurance contracts.

45.     UPC's failure to adequately and reasonably investigate and evaluate Plaintiffs

        although, at that time, UPC knew or should have known by the exercise of reasonable

        diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

        and fair dealing.

                                      DTPA VIOLATIONS

46.     All allegations above are incorporated herein.

47.     UPC's conduct constitutes multiple violations of the Texas Deceptive Trade Practices Act

        ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods and

        services provided by UPC pursuant to the DTPA. Plaintiff has met all conditions precedent

        to bringing this cause of action against UPC. Specifically, 'UPC's violations of the DTPA

        include, without limitation, the following matters:

        A.     By its acts, omissions, failures, and conduct, UPC has violated sections 17.46(b)(2),

               (5), (7), (9), (12), (20) and (24) of the DTPA. UPC's violations include without

               limitation, (1) unreasonable delays in the investigation, adjustment, and resolution

               of Plaintiffs claim, (2) failure to give Plaintiff the benefit of the doubt, and (3)

               failure to pay for the proper repair of Plaintiff s property when liability has become

                                                 8
      Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 9 of 14




               reasonably clear, which gives Plaintiff the right to recover under section

               17.46(b)(2).

        B.     UPC represented to Plaintiff that the Policy and UPC's adjusting and investigative

               services had characteristics or benefits that they did not possess, which gives

               Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

        C.     UPC also represented to Plaintiff that the Policy and UPC's adjusting services were

               of a particular standard, quality, or grade when they were of another, in violation

               of section 17.46(b)(7) of the DTPA.

        D.     Furthermore, UPC advertised the Policy and adjusting services with the intent not

               to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.

        E.     UPC breached an express warranty that the damages caused by a fire would be

               covered under the Policy. This breach entitles Plaintiff to recover under sections

               17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

        F.     UPC's actions are unconscionable in that UPC took advantage of Plaintiff's lack of

               knowledge, ability, and experience to a grossly unfair degree. UPC's

               unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

               the DTPA; and

        G.     UPC's conduct, acts, omissions, and failures, as described in this petition, are unfair

               practices in the business of insurance in violation of section 17.50(a)(4) of the

               DTPA.

48.     Each of the above-described acts, omissions, and failures of UPC is a producing cause of

        Plaintiff's damages. All of the above-described acts, omissions, and failures were



                                                 9
  Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 10 of 14




      committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.

                                           FRAUD

49.   All allegations above are incorporated herein.

50.   UPC is liable to Plaintiff for common-law fraud.

51.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and UPC knew its

      representations were false or made recklessly without any knowledge of their truth as a

      positive assertion.

52.   UPC made the statements intending that Plaintiff act upon them. Plaintiff then acted in

      reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

      common-law fraud.

                                      KNOWLEDGE

53.   Defendant made each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiff's damages described herein.

                                WAIVER AND ESTOPPEL

54.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.




                                              10
  Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 11 of 14




                                           DAMAGES

55.   Since the claim was made, UPC has not properly compensated Plaintiff for all necessary

      repairs required, which are covered under the Policy. This has caused undue hardship and

      burden to Plaintiff. These damages are a direct result of Defendant's mishandling of

      Plaintiff's claim in violation of the laws set forth above.

56.   Defendant made the above and other false representations to Plaintiff, either knowingly or

      recklessly, as a positive assertion, without knowledge of the truth. Defendant made these

      false misrepresentations with the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result, including the loss of rental income.

57.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of Defendant has caused Plaintiffs damages, which include, without limitation,

      costs for all necessary repairs required to be made to Plaintiffs Property, and any

      investigative and engineering fees incurred.

58.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiffs bargain, which

      is the amount of Plaintiffs claim, consequential damages, together with attorney's fees.

59.   The damage to Plaintiffs Property is currently estimated at $32,990.98.

60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant

      to the Policy, court costs, and attorney's fees. For knowing and intentional conduct of the



                                                11
  Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 12 of 14




      acts described above, Plaintiff asks for three (3) times Plaintiff's actual damages. TEX.

      INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of Plaintiffs claim, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre-judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      UPC owed, and exemplary damages.

63.   Defendant's breach of the common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

      Defendant for its wrongful conduct and to set an example to deter Defendant and others

      from committing similar acts in the future.

64.   For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

                                               12
  Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 13 of 14




      Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff s attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that the damages sought are in an amount within the jurisdictional limits of this Court. As

      required by Rule 47(c)(3) of the Texas Rules of Civil Procedure, Plaintiffs counsel states that

      Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

      $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

      interest, and attorney fees. A jury will ultimately determine the monetary relief actually

      awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the highest

      legal rate.



                               REQUESTS FOR DISCLOSURE

67.   Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,

      within fifty (50) days from the date this request is served, the information or material described

      in Rules 190.2(b)(6) and 194.2.

                                        JURY DEMAND

68.   Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

      jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

      appropriate jury fee.




                                                 13
   Case 4:19-cv-01385 Document 1-3 Filed on 04/16/19 in TXSD Page 14 of 14




                                              PRAYER

        Plaintiff prays that Defendant, United Property & Casualty Insurance Company, be cited

and served to appear, and that upon trial hereof, Plaintiff Brandon Updegraff, has and recovers

from Defendant, United Property & Casualty Insurance Company, such sums as would reasonably

and justly compensate Plaintiff in accordance with the rules of law and procedure, as to actual,

consequential, and treble damages under the Texas Insurance Code and Texas Deceptive Trade

Practices Act, and all punitive, additional, and exemplary damages, as may be found. In addition,

Plaintiff requests the award of attorney's fees for the trial and any appeal of this case, for all costs

of Court expended on Plaintiff's behalf, for pre-judgment and post-judgment interest as allowed

by law; and for any other and further relief, at law or in equity, to which Plaintiff, Brandon

Updegraff, may show Plaintiff is justly entitled.



                                                       Respectfully submitted,

                                                        CHAD T WILSON LAW FIRM, PLLC

                                                       By: /s/ Chad T. Wilson

                                                       Chad T. Wilson
                                                       Bar No. 24079587
                                                       Tara L. Peveto
                                                       Bar No. 24076621
                                                       455 East Medical Center Blvd., Suite 555
                                                       Webster, Texas 77598
                                                       Telephone: (832) 415-1432
                                                       Facsimile: (281) 940-2137
                                                       es ervice@cwilsonlaw. com
                                                       cwilson@cwilsonlaw.com
                                                       tpeveto@cwilsonlaw.com

                                                       ATTORNEYS FOR PLAIN I If I-.



                                                  14
